Judgment unanimously affirmed. Memorandum: Although defendant established a prima facie case of "purposeful discrimination”, the prose*911cutor proffered reasonably specific race-neutral reasons for his use of peremptory challenges to exclude three black members of the jury panel (Batson v Kentucky, 476 US 79; People v Scott, 70 NY2d 420). We have reviewed defendant’s remaining contentions and find them to be lacking in merit. (Appeal from judgment of Supreme Court, Monroe County, Mark, J.— robbery, first degree.) Present — Dillon, P. J., Doerr, Boomer, Balio and Davis, JJ.